Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered April 10, 1984, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
In this case, in which a named citizen informed the police that he had just witnessed the defendant assault the complainant with a knife, there was a sufficient predicate for police action (see, People v Tidwell, 122 AD2d 289; People v Marin, 91 AD2d 616). Thus, contrary to the defendant’s contention, the knife he sought to suppress was properly seized incidental to his lawful arrest.
The defendant’s remaining contentions are without merit. Brown, J. P., NiehofF, Sullivan and Harwood, JJ., concur.